Citation Nr: 0712685	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  06-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits due to incarceration was proper. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 RO decision that denied the 
benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the veteran's claims file reveals 
that he has requested a Board hearing, and he was never 
scheduled for such.  Specifically, in the veteran's September 
2006 VA Form 9, he indicated that he wanted a videoconference 
hearing at the RO before the Board.  It is acknowledged that 
the veteran is currently incarcerated.  Still, at a minimum 
the requested hearing must at least be scheduled.  VA cannot 
simply assume that the veteran will not appear.  Since 
videoconference hearings are scheduled by the RO, this matter 
should be returned to the RO for the purpose of satisfying 
this procedural due process obligation.  See 38 C.F.R. § 
20.704 (2006).

VA has a statutory obligation to assist the veteran in the 
development of his claim.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Nevertheless, the veteran should also note that the 
United States Court of Appeals for Veterans Claims has held 
that the Secretary is not authorized by statute or regulation 
to subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Although some 
penal institutions have, in certain cases, permitted an 
incarcerated veteran to attend a VA hearing, that decision is 
not a matter within VA's power, and the veteran is advised to 
make his request to the proper authority within his 
institution.

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law.  Accordingly, this case is 
REMANDED for the following development:

The RO should schedule the veteran for a 
videoconference hearing in accordance with 
applicable procedures. The veteran and his 
representative should be provided with notice 
as to the time and place to report for said 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


